         Case 3:20-cv-08123-JJT Document 16 Filed 06/26/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ARIZONA

_________________________________
BRIAN ERSKINE,                    )
                                  )
                 Plaintiff,       )
                                  )
v.                                )              Case No. CV-20-08123-PCT-JJT
                                  )
FORREST FENN;                     )
                                  )
                 Defendant.       )
_________________________________ )


                  NOTICE OF CONFERENCE CERTIFICATION
                 AND NOTICE OF SUPPLEMENTAL PLEADING
                     PURSUANT TO F. R. C. P. RULE 15(d)

      Plaintiff is filing soon after, but not immediately with, this Notice a Motion for

Supplemental Pleading (“SP”), including the SP, pursuant to Rule 15(d) and with more

support for Arizona specific personal jurisdiction (“APJ”). Pursuant to the order of June

23, Defendant’s Counsel and Plaintiff have conferred. Plaintiff at length communicated

general substance and context of the SP in the same Rule 12 Conference emails whose

copies Defendant’s Counsel already filed. The SP derives from significant events and

spectacular press statements by Defendant and by others in response, made only after

service on June 4, extending their dynamically operative context to APJ as relevant to the

Noticed Rule 12(b)(2) Motion. In conference Plaintiff mistakenly used the word

“amended” but hereby Notices that a SP was meant instead; pro se Plaintiff regrets the
         Case 3:20-cv-08123-JJT Document 16 Filed 06/26/20 Page 2 of 3




imprecision but as both fall under Rule 15 Plaintiff’s true meaning would be clear to

experienced counsel by conference context.



DATED this 26th day of June, 2020.




___________________________________________
Brian Erskine
Plaintiff
          Case 3:20-cv-08123-JJT Document 16 Filed 06/26/20 Page 3 of 3




                             CERTIFICATE OF SERVICE


I hereby certify that on June 26, 2020, I electronically transmitted the foregoing

document to the Clerk using the CM/ECF system for filing and transmission of a Notice

of Conference Certification and Notice of Supplemental Pleading to the following

registrants:

                                  James W. Armstrong
                                     Brian E. Ditsch
                                 SACKS TIERNEY, P. A.
                                 Attorneys for Defendant




___________________________________________
Brian Erskine
Plaintiff
